OPINION — AG — ** ARTICLES OF INCORPORATIONS — CHARITABLE AND BENEVOLENT CORPORATION ** AS SECRETARY OF STATE OF OKLAHOMA, YOU ARE AUTHORIZED, UNDER THE PROVISIONS OF 18 O.S. 1.9 [18-1.9] AND 18 O.S. 541 [18-541] — 18 O.S. 550 [18-550] [18-550] TO FILE SAID PROPOSED ARTICLES OF INCORPORATION AND TO ISSUE A CHARTER, AS A CHARITABLE AND BENEVOLENT CORPORATION. (THE CORPORATION INTENDS TO OBTAIN ITS ASSETS AND FUNDS THROUGH DONATION BY PUTTING ON ATHLETIC EVENTS, GRAND OPERA, SHOWS AND ENTERTAINMENT.) CITE: 18 O.S. 1.9 [18-1.9], 18 O.S. 541 [18-541] (FRED HANSEN)